Citation Nr: 1032033	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for a back disability, to 
include as secondary to flat feet. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its March 2009 remand, the Board instructed the RO to provide 
the Veteran an examination for to determine the likely etiology 
of his flat feet.  The Board requested that the examiner 
"specifically comment as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of probability) that the 
Veteran's flat feet are related to or were aggravated by service 
or whether such etiology is unlikely (i.e., less than a 50-50 
probability)."  

As noted in the prior remand, postservice private treatment 
records contain various medical statements and opinions 
diagnosing a current flat feet disability.  Moreover, the Veteran 
has submitted a private medical opinion from Dr. T. Hays who 
opined, based on a review of the Veteran's circumstances and 
historical data, that the Veteran's flat feet were aggravated by 
service and that his current back disability is related to his 
flat feet.  However, this opinion appears to be based solely on 
the report of the Veteran's history as Dr. Hays did not discuss 
prior examination reports or service records, nor did he provide 
any clear reasoning for his opinion.
Accordingly, the Board remanded the case for a medical opinion.  

In April 2009, the Veteran was afforded an examination for his 
flat feet.  Upon evaluation of the Veteran, the examiner 
concluded that the Veteran did not have "pes valgo planus of any 
pathological nature at all.  His description of symptoms at this 
point, the burning in his foot[,] is most likely unrelated to his 
foot and at the most is related to the limb discrepancy, which in 
all likelihood is not related.  His limb length is not related to 
his service."  

The Board finds that this opinion is unclear.  The evidence of 
record, as noted in the prior remand, shows that the Veteran has 
flat feet which preexisted service.  However, the April 2009 VA 
examiner appears to be indicating that the Veteran does not 
currently have flat feet.  The examination report does not 
attempt to reconcile the conflicting evidence of a current flat 
foot disability.  The Board acknowledges that the requirement of 
a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim; see 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On 
remand, the Veteran should be afforded another examination to 
determine whether he has flat feet (or had such condition at any 
time during the course of the appeal) and whether the preexisting 
flat feet previously noted was aggravated by service.  If a 
current flat foot disability is not manifested, the examiner 
should attempt to reconcile the current lack of disability with 
postservice medical records reflecting such condition.  

As to the claim for service connection for a back disability, to 
include as secondary to flat feet, the Board finds that it is 
inextricably intertwined with the Veteran's pending claim for 
service connection for flat feet, as the resolution of that claim 
might have bearing upon the claim for a back disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
examination to determine the most likely 
etiology of his flat feet and whether any 
current back disability is etiologically 
related to flat feet.

The examiner should specifically comment as 
to whether the Veteran currently has flat 
feet or if such disability was manifested at 
any time since February 2005.  

If such foot condition is currently present 
or was present at any time since February 
2005, the examiner should proffer an opinion 
as to whether it is as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran's disability is related to 
or was aggravated by service or whether such 
etiology is unlikely (i.e., less than a 50-50 
probability).

If such foot condition is not currently 
present, the examiner should attempt to 
reconcile the current findings with prior 
evidence of record that suggest the presence 
of a bilateral flat foot disability.  

The examiner should also specifically comment 
as to whether it is as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran's back disability is related 
to any diagnosed flat feet condition or 
whether such etiology is unlikely (i.e., less 
than a 50-50 probability).

The claims folder, to include a copy of this 
Remand, should be made available to the 
examiner and the examination report should 
reflect that the claims folder was reviewed.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth, and any contradictory evidence 
must be addressed. 

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


